Citation Nr: 1828413	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  13-05 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In October 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The Board previously remanded this matter in March 2017, along with the issue of entitlement to a total disability rating based on individual employability (TDIU).  In an October 2017 rating decision, the AOJ awarded a higher 70 percent rating for the Veteran's PTSD, as well as a TDIU, both effective April 24, 2006.  The award of a TDIU in this case is considered a full grant of the benefit sought, as the assigned effective date for TDIU is the effective date of service connection for PTSD and the earliest effective date allowed by law in this case.  Thus, that issue is resolved and no longer on appeal.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  However, as a higher rating for PTSD remains available, the 70 percent rating was not a full grant of the benefit sought, and the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  On VA examination in May 2017, the Veteran was observed to be cooperative, alert, and fully oriented; to have normal speech and eye contact; and, to be casually dressed and with good personal hygiene.  He reported that he remained in regular contact with siblings, and that he visited with and maintained telephone contact with his adult son.  The examiner found the Veteran's PTSD to be productive of deficiencies in most areas, but not total social and occupational impairment.  

2.  During an August 2011 VA examination, the Veteran exhibited normal speech and memory.  He reported that he lived with his nephew and that his siblings assisted him with transportation and chores.  He also stated that he drove 15 to 20 miles once or twice a week.  The examiner found that the Veteran's psychiatric symptoms were productive of deficiencies in most areas, but not total social and occupational impairment

3.  Clinical evidence and unrelated VA examinations dating from 2006 to the present show that the Veteran was observed to be routinely well-groomed, dressed in casual clothes, and to be with relevant, coherent and spontaneous speech.  He was also noted at times to be euthymic, friendly, engaging, pleasant, and/or talkative.  The clinical evidence further shows the Veteran's various reports of involvement in routine exercise, including at times walking up to two miles daily; keeping busy doing chores, cleaning, mowing, and yard work; engagement in leisure activities such as working on cars, reading, and listening to music; and, going to the store monthly for major shopping and to a nearby smaller store for smaller items.  He also reported that he lived and spent time with his nephew and, for a time, was involved in a years-long romantic relationship.  For the earlier part of the appeal period, he was also regularly engaged in church activities, including bible studies, Sunday school, men's ministries, and Sunday mass. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As discussed in the factual findings above, the most probative evidence does not support that the Veteran's PTSD is productive of total social and occupational impairment.  As such, the Board finds that an initial disability rating in excess of 70 percent is not warranted for PTSD. 

In this regard, in order to warrant a higher 100 percent rating, the evidence must show total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Here, the Board finds that at no time have the criteria for a higher 100 percent rating been met, as the evidence does not show total social and occupational impairment. As discussed in the findings of fact above, VA examiners in August 2011 and May 2017 found that the Veteran's PTSD symptoms were not productive of total social and occupational impairment.  Those determinations are consistent with the clinical evidence of record during the appeal period showing the Veteran to be euthymic, friendly, or talkative at times, without observed impairment in speech or appearance on mental status examination; to have maintained relationships with family members and to have engaged in romantic relationships; to and to have participated in leisure activities or hobbies.  It is also noteworthy that he was active and proactive in his medical care, and routinely exercised and performed chores, yardwork, shopping, and other activities of daily living.  

Thus, despite the Veteran's isolated lifestyle, such evidence of productivity at home, and maintenance of self-care and personal interests weighs against a finding of total impairment due to PTSD and associated symptoms.  As total social and occupational impairment is not shown, a higher 100 percent rating is not warranted.

ORDER

An initial disability rating in excess of 70 percent for PTSD is denied.


____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


